To His Excellency Elisha Dyer, Governor of the State of Rhode Island and Providence Plantations:
Your excellency has submitted to us, for our opinion, a question stated as follows:
"The center of a non-navigable fresh water stream is the boundary line between two towns. A mill owner upon one bank of the stream by artificial means diverts the stream into a new channel. Is such boundary line changed by his act, or does it continue to exist in the center line of the stream as such stream flowed before it was so artificially diverted by him?"
The question presented is simply whether an individual has power to change the boundary line of a town. Our opinion is that that power resides only in the General Assembly. We therefore think that the diversion of the stream by artificial means by a mill owner does not change the boundary line of *Page 582 
the town, but that it continues to exist in the center line of the stream as the stream flowed before it was so artificially diverted.
                                     CHARLES MATTESON, JOHN H. STINESS, PARDON E. TILLINGHAST, GEORGE A. WILBUR, HORATIO ROGERS, WM. W. DOUGLAS, BENJ. M. BOSWORTH.
OPINION TO THE GOVERNOR.
Under the provisions of the constitution of Rhode Island, article X, section 3, the following opinion of the justices of the Supreme Court was delivered to the governor November 27, 1899, in the matter of